Filed 2/11/21 P. v. Oakley CA3

                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C090075

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE017440)

           v.

 JULLIEN BRADDON OAKLEY,

                    Defendant and Appellant.




         After a plea of no contest, the trial court sentenced defendant Jullien Braddon
Oakley to a stipulated term of 12 years in state prison (which included one year for a
prior prison term enhancement) in exchange for the dismissal of certain other charges.
Defendant contends the prior prison term enhancement should be stricken based on the
retroactive application of Senate Bill No. 136 (2019-2020 Reg. Sess.), and the Attorney
General agrees. Both parties posit that remand is not required. We will strike the prior




                                                             1
prison term enhancement, accept the Attorney General’s representation that the People do
not seek remand, and affirm the judgment as modified.
                                      BACKGROUND
       In September 2018 the People charged defendant with numerous felonies and
sentencing enhancements, including allegations that defendant had served three prior
prison terms.
       Defendant subsequently pleaded no contest to four of the charged felonies,
admitted an arming enhancement, and admitted a prior prison term for felony evading a
peace officer. The maximum, aggregate term for these counts and enhancements was 12
years. On July 10, 2019, the trial court sentenced defendant to the agreed-upon 12 years
in state prison, including a one-year enhancement for the prior prison term. (Pen. Code,
§ 667.5, subd. (b).) The trial court then dismissed the four remaining counts for willful
cruelty to a child, being a felon in possession of an AR-15 rifle, a shotgun, and
ammunition, as well as other enhancements.
                                       DISCUSSION
       Defendant contends the one-year prior prison term enhancement must be stricken
due to the change in the law promulgated by Senate Bill No. 136 (2019-2020 Reg. Sess.)
effective January 1, 2020. The Attorney General agrees, as do we.
       Senate Bill No. 136 amended Penal Code section 667.5, subdivision (b), which
formerly provided for a one-year sentence enhancement for prior prison terms such as
defendant had previously served. The enhancement now applies only if a defendant
served a prior prison term for a sexually violent offense as defined in Welfare and
Institutions Code section 6600, subdivision (b). (See Stats. 2019, ch. 590, § 1.)
       Because his sentence was not final when Senate Bill No. 136 took effect and
because his prior offense was not for a sexually violent felony, we agree that the amended
law applies to defendant retroactively. (See People v. Vieira (2005) 35 Cal.4th 264, 306
[a defendant is entitled to retroactive application of criminal statute that takes effect

                                               2
during the time permitted to appeal to the United States Supreme Court]; In re Estrada
(1965) 63 Cal.2d 740, 742; People v. Lopez (2019) 42 Cal.App.5th 337, 341-342.) The
parties agree that there is no need for remand; we accept the Attorney General’s
concession in that regard.
                                     DISPOSITION
       The judgment is modified to strike the one-year prior prison term enhancement.
The trial court is directed to amend the abstract of judgment accordingly and send a
certified copy thereof to the Department of Corrections and Rehabilitation. As modified,
the judgment is affirmed.




                                                     /s/
                                                Duarte, J.



We concur:



     /s/
Mauro, Acting P. J.




     /s/
Krause, J.




                                            3